Citation Nr: 1022188	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  10-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to March 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2009, a 
statement of the case was issued in February 2010, and a 
substantive appeal was received in February 2010.  A RO 
informal conference was conducted in September 2009.  A Board 
hearing at the local RO was held in April 2010.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  The Veteran's claimed in-service stressors have not been 
corroborated. 

3.  Any current diagnosis of PTSD is not based on a verified 
stressor. 

4.  An acquired psychiatric disability was not manifested 
during the Veteran's active duty service. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in May 2008 and June 2009 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The May 2008 letter also included a PTSD stressor 
questionnaire.   The appellant was also advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notices to the Veteran in May 2008 and June 2009, which was 
prior to the July 2009 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, both VCAA letters gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records, VA treatment 
records, private treatment records and a Board hearing 
transcript.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.  Further, in a 
June 2009 statement, the Veteran indicated that he had no 
further information or evidence submit.    

With respect to the Veteran's claimed PTSD, as it is 
determined below that the Veteran's in-service stressors have 
not been corroborated, affording the Veteran a VA examination 
to assess whether he has PTSD would prove pointless.  Thus, 
the Board finds that a VA examination with respect to PTSD is 
not necessary. 

With respect to any other acquired psychiatric disability, a 
VA examination with nexus opinion is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the Veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the manifestation of 
an acquired psychiatric disability in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disability until many years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of an acquired psychiatric disability.  Because the 
evidence does not establish that the Veteran suffered "an 
event, injury or disease in service," it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the 
Veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of an acquired psychiatric 
disability in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal includes the issue of entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The Veteran's service treatment records are silent with 
respect to any psychiatric problems.  A March 1946 service 
examination prior to discharge was silent with respect to any 
psychiatric findings.    

The claims file also consisted of private treatment records 
from December 2006 to May 2009.  These records mainly showed 
problems with extreme fatigue, black out spells and memory 
loss as well as unrelated disorders.  Importantly, an October 
2007 record showed that the Veteran had a history of anxiety, 
depression and post traumatic stress.    

VA treatment records have also been reviewed and associated 
with the claims file.  Initially, a March 2005 record showed 
that the Veteran had been diagnosed with depression/anxiety.  
Subsequently, a September 2007 mental health interview showed 
that the Veteran reported that he joined the Navy at age 17.  
He went to boot camp and then overseas.  He stated that he 
did not see combat and there was no trauma.  His wife 
reported that the Veteran has bad memories and became tearful 
when talking to other veterans.  The Veteran expressly denied 
symptoms of PTSD and again stated that he was not involved in 
combat during the military.  The assessment was Dementia, not 
otherwise specified, with irritability (probable Alzheimer's 
type).    

In April 2008, the Veteran underwent a PTSD assessment at the 
VA.  The Veteran's wife provided the majority of the 
information.  It was reported that the Veteran lied about his 
age and joined the military when he was 16 years old.  He had 
been married to his current wife for 26 years.  It was also 
noted that he was in a car accident in 1977 where he 
sustained a head injury.  The Veteran reported that his 
military occupational specialty was rifleman and that he was 
the recipient of a Purple Heart award.  The Veteran stated 
that on one occasion, he had "hot lead" flying over his 
head and he felt scared, horror and helplessness.  He also 
reported another incident where a "naked" Japanese lady 
approached a group of U.S. soldiers and detonated two hand 
grenades, killing her and the soldiers.  Lastly, the Veteran 
reported being hit by a grenade that was a dud injuring his 
legs.  Significantly, an assessment of PTSD (pending review 
of the claims file), and dementia, not otherwise specified 
(per spouse report) was given.  The examiner noted that due 
to the Veteran's inconsistent and vague report of personal 
history and military events, a review of the Veteran's claims 
file would need to be done to corroborate the Veteran's 
account and clarify his diagnosis.  However, it does not 
appear that any further review of the claims file was done by 
this examiner.  

Subsequently, a March 2009 record also indicated a diagnosis 
of dementia/PTSD and indicated that the Veteran's "waking 
dreams" were possibly connected to his PTSD from Iwo Jima 
and Pacific front battles.  Under the circumstances, as there 
is a current diagnosis of PTSD, the Board must determine 
whether there is a corroborated in-service stressor to 
determine whether the Veteran's current PTSD could be related 
to service. 

Initially, the Board notes that despite the Veteran's 
assertions, there is no evidence in the record that the 
Veteran served in combat while in service.  The Veteran did 
not receive a combat award and there is nothing in the 
Veteran's service personnel records to show combat.  Service 
personnel records showed that the Veteran first enlisted in 
June 1943.  As he was only 17 years old, his mother gave 
permission to allow him to enlist.  His initial orders 
transferred him to Camp Peary in Virginia.  Subsequently, in 
October 1943, he was stationed on the 132nd Naval 
Construction Battalion, which was then transferred to Port 
Hueneme, California.  He was then transferred to the Fifth 
Special Naval Construction Battalion in January 1944 in 
Seattle, Washington and then a few days later to the 66th 
Naval Construction Battalion, which was serving in Adak in 
the Aleutians.  Subsequently, on February 21, 1945, the ship 
transferred to Camp Parks, California.  The following month, 
the ship was transferred to Pearl Harbor, Hawaii.  
Thereafter, in February 1946, the Veteran was transferred to 
a Naval hospital, and then in March 1946, he was moved to the 
Naval Hospital in Long Beach, California.  Thus, service 
personnel records do not show that the Veteran participated 
in combat or was stationed in a combat zone.  

Through his wife, the Veteran reported that he was with the 
5th Marine Division that left Hawaii in January 1945 and 
landed on Iwo Jima on February 19, 1945.  However, the 
Veteran's service personnel records clearly showed that the 
Veteran was never assigned to the 5th Marine Division.  
Significantly, the records clearly showed that the Veteran's 
ship transferred to Camp Parks, California on February 21, 
1945.  

It has also been asserted that the Veteran participated in 
combat on Guadalcanal and Tarawa during a prior period of 
active duty service, but he was court-martialed for being too 
young.  However, the National Personnel Records (NPRC) 
confirmed that the Veteran's only period of active duty 
service was from June 1943 to March 1946.  Importantly, 
service personnel records unequivocally indicate that the 
Veteran enlisted for the first time in June 1943.  For 
instance, a completed form entitled Request for Navy 
Information clearly stated that the Veteran had no prior 
service.  

Further, in statements of record and hearing testimony, the 
Veteran alleged that he suffered a combat injury and was 
awarded a Purple Heart Award.  His wife has questioned how he 
could be awarded VA compensation for combat injuries, but not 
for his PTSD.  He also asserts that due to these injuries, he 
was hospitalized for over a year initially on the front line, 
then in Hawaii and finally in Long Beach.  However, service 
treatment records are silent with respect to any combat 
injuries.  Instead, service treatment records clearly reflect 
that the Veteran had a preexisting flat feet condition for 
which he had surgery when he was 12 years old.  In February 
1946, the Veteran was transferred to the Naval hospital for 
treatment of this condition because it caused considerable 
pain and disposition.  Subsequently, in March 1946, he was 
transferred to the Naval hospital on the mainland in Long 
Beach for further treatment and disposition.  On March 12, 
1946, it was determined that the Veteran may be released for 
separation and he was subsequently discharged.  There is no 
evidence that the Veteran was hospitalized for longer than as 
described above and his non-combat flat feet disability is 
the disability for which he is currently receiving VA 
compensation benefits.  

The Veteran has also alleged that his military occupational 
specialty (MOS) was rifleman; however, his DD 214 clearly 
showed that his MOS was seaman, first class.  

In support of his claim, the Veteran has also submitted two 
opinions from alternative health practitioners.  These 
practitioners assert that during the Veteran's black outs, 
they have witnessed his memories of War and opine that the 
Veteran had trauma relating to his war time experience.  
However, neither of these opinions are competent evidence 
that the Veteran engaged in combat with the enemy.  Neither 
of these persons knew the Veteran during his period of 
service, and have no first hand knowledge of his service.  
Moreover, neither opinion is based on a review of the 
Veteran's service records.  Thus, these opinions cannot be 
considered sufficient evidence of combat exposure.  

Significantly, the Veteran's wife has primarily relayed the 
Veteran's alleged combat experiences through statements of 
record and at the Board hearing.  However, she also does not 
have first hand knowledge of his service experiences, and she 
cannot be considered competent to testify as to his alleged 
combat stressors.  

In sum, the competent evidence of record clearly shows that 
the Veteran did not engage in combat with the enemy.  
Unfortunately, it appears that due to the Veteran's currently 
diagnosed dementia, he is unable to remember his period of 
service accurately.  Nevertheless, significantly, in a prior 
2007 treatment record, the Veteran stated that he was not 
engaged in combat during service.  Subsequently, he changed 
his story, but as noted in the April 2008 treatment record, 
his memory and report of events were inconsistent and vague.  
Accordingly, given the Veteran's deteriorating dementia, the 
Veteran's statements concerning participating in combat 
cannot be considered accurate and, thus, are not credible, 
and are outweighed by the contemporaneous service records.       
  
As it is not shown the Veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R.  § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).  
However, besides claiming that he engaged in combat and 
witnessed his buddies killed, the Veteran has not provided 
sufficient stressor experiences that could be verified.  He 
has not provided names of his buddies killed in action, or 
specific dates or locations where it can be confirmed that he 
was actually stationed.  As the Veteran's stressor 
experiences were stated in general terms without specific 
incidents during a specific time, in October 2008 and June 
2009, the RO made a formal finding that the Veteran had not 
provided sufficient information to confirm a stressor.    

In support of his claim, the Veteran also submitted several 
lay statements in June 2009, which described "spells" that 
the Veteran experienced where he appeared to enter a trance 
and became unaware of his surroundings.  However, nothing in 
these statements corroborate any in-service stressors.   

As already noted, the Veteran did not participate in combat 
with the enemy and the Veteran has not furnished details of 
alleged stressors to allow for an attempt to verify such 
claimed stressors.  Thus, even though there is medical 
evidence that the Veteran does suffer from PTSD, his claim 
must fail since there is no competent evidence that any PTSD 
is related to a verified stressor.  A diagnosis of PTSD which 
is based on an examination which relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet.App. 70, 77-
78 (1994).  Service connection for PTSD must be denied as 
there is no evidence that any current PTSD that the veteran 
suffers from is related to any stressors that occurred during 
his active duty service.

The Board recognizes that the Veteran has also been diagnosed 
with other acquired psychiatric disabilities, which have been 
described as dementia, depression and anxiety disorder.  
However, service treatment and personnel records are silent 
with respect to any findings of an acquired psychiatric 
disability.  Further, importantly, there is no medical 
evidence linking the Veteran's current psychiatric disability 
to his service.  Moreover, as it was many years after service 
before medical evidence of an acquired psychiatric 
disability, there is no supporting evidence of a continuity 
of pertinent symptomatology.

The Board acknowledges the Veteran's statements as well as 
statements from his wife indicating that he had psychiatric 
problems related to service.  However,  medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  Nevertheless, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
as noted above, given the Veteran's current medical condition 
and the inconsistencies in his statements discussed above, 
the Veteran cannot be deemed credible, and any assertions 
relating an acquired psychiatric disability to service are 
outweighed by the remaining evidence of record.  Further, 
again, the Veteran's wife does not have first-hand knowledge 
of the Veteran's service and, in turn, she is not competent 
to testify as to events in his service.  Moreover, the Board 
recognizes that the Veteran's wife was previously a 
registered nurse and, thus, has medical knowledge.  However, 
she has primarily linked the Veteran's psychiatric problems 
to his alleged combat service, which, as discussed above, has 
been found to not be accurate.  Accordingly, her assertions 
are also outweighed by the remaining evidence of record.  

In conclusion, the preponderance of the evidence is against 
finding that any acquired psychiatric disability, including 
PTSD, is related to the Veteran's active duty service.  As a 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107.




ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is not warranted.  The appeal is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


